Citation Nr: 0529622	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  01-06 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Timeliness of appeal for compensation under 38 U.S.C.A. 
§ 1151 for loss of vision of the right eye as a result of VA 
lung surgery.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for loss of vision of the right eye as a 
result of VA lung surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to March 
1956.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a February 1999 RO decision which 
denied compensation under 38 U.S.C.A. § 1151 for loss of 
vision of the right eye as a result of VA lung surgery.

In May 2000, the veteran filed an untimely notice of 
disagreement (NOD) with the RO's February 1999 decision.  In 
July 2001, the RO issued a statement of the case addressing 
the issue of timeliness of appeal for compensation under 
38 U.S.C.A. § 1151 for loss of vision of the right eye as a 
result of VA lung surgery.  In August 2001, the veteran 
perfected his appeal of this issue.

Although deemed untimely as an NOD, the RO interpreted the 
veteran's May 2000 statement as a request to reopen his claim 
for compensation under 38 U.S.C.A. § 1151 for loss of vision 
of the right eye as a result of VA lung surgery.  In August 
2001, the RO issued a decision which found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
loss of vision of the right eye as a result of VA lung 
surgery.  In June 2002, the veteran filed an NOD with this 
decision; and in July 2003, the RO issued a statement of the 
case.  In August 2003, the RO veteran timely perfected his 
appeal of this issue.

In July 2005, the veteran and his wife testified at a Central 
Office hearing before the undersigned Acting Veterans Law 
Judge designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.  

In this decision, the Board grants the veteran's application 
to reopen the previously denied claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for loss of vision of 
the right eye as a result of VA lung surgery.  The reopened 
claim requires additional development and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2.  The veteran was denied compensation under 38 U.S.C.A. 
§ 1151 for loss of vision of the right eye as a result of VA 
lung surgery, by rating decision dated in February 1999.  The 
veteran was notified of this decision by a notification 
letter, dated February 19, 1999, which was mailed to the 
veteran's address of record and was not returned to the RO by 
the United States Post Office.

3.  The veteran's Notice of Disagreement statement, stamped 
received by the VA on May 31, 2000, was not received within 
one year from the date of notice of the decision denying the 
claim, and good cause for an extension of the one year time 
limit has not been demonstrated.

4.  Evidence submitted since the February 1999 rating 
decision is so significant that it must be considered in 
order to fairly decide whether the veteran is entitled to 
compensation under 38 U.S.C.A. § 1151 for loss of vision of 
the right eye as a result of VA lung surgery.


CONCLUSIONS OF LAW

1.  The veteran did not file a timely notice of disagreement 
with the RO's February 1999 decision, and good cause to 
extend the one-year filing limit has not been shown; thus, 
the decision is final.  38 U.S.C.A. § 7105(c) (West 1991);  
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for loss of vision of the right eye as a result of VA 
lung surgery. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Timeliness of appeal

Appellate review of an adverse decision of the RO is 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.302 (2004).

A notice of disagreement is a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the RO, and a desire to contest the result.  
38 C.F.R. § 20.201 (2004).  A notice of disagreement must be 
filed within one year from the date of mailing of notice of 
the result of the original review or determination.  38 
U.S.C.A. § 7105 (West 2002).  The date of mailing the letter 
of notification of the determination will be presumed to be 
the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
C.F.R. § 20.302 (2004).  If there is a failure to comply with 
the law or regulations, it is incumbent upon the Board to 
reject the application for review on appeal.  38 U.S.C.A. §§ 
7105, 7108 (West 2002); Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1994).  The Board is 
without jurisdiction to adjudicate a claim in the absence of 
a timely filed appeal.  Jurisdiction does matter and VA must 
consider the threshold jurisdictional matters.  VA cannot 
ignore the mandates of 38 U.S.C.A. §§ 7104(b) and 7105(c), 
which provide that finally denied claims cannot be reopened 
without the submission of "new and material evidence" under 
38 U.S.C.A. § 5108 (West 1991) in the case of final Board 
decisions or without compliance with regulations in the case 
of unappealed final RO denials.  McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  There is an exception where the 
claimant requests an extension, and good cause is shown to 
grant the request.  38 C.F.R. 
§ 3.109(b) (2005).

After a contemporaneous review of the record, it is found 
that the February 1999 decision of the RO was not timely 
appealed, and the Board lacks jurisdiction for review.  
Initially, it is noted that there is a presumption of 
regularity that supports "the official acts of public 
officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties."  Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992).  In Saylock v. Derwinski, 3 Vet. App. 394, 
395 (1992), the Court of Veteran's Appeals (Court) held that 
this presumption extends to the actions of the RO in 
discharging its duty to mail a copy of the determination 
decision to the veteran at the latest address then of record.  
Id.; see also 38 U.S.C.A. § 5104(a) (West 2002) (Secretary to 
provide to the claimant timely notice of decision); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).

In the instant case, the February 19, 1999 notification 
letter attached to the rating decision, which is of record, 
informed the veteran of the denial of his claim and informed 
the veteran of his appellate rights.  Pursuant to the Court's 
findings in Saylock, supra, it is presumed that the RO 
discharged its official duty at that time and mailed the 
notification letter to the veteran's last known address of 
record.  This presumption is supported by the fact that the 
February 1999 notification letter was not returned by the 
United States Post Office, and there is no other indication 
that the letter failed to reach its intended destination.

The Board is also cognizant of its discretion under the 
provisions of 38 C.F.R. 
§ 3.109 (2004).  The Court has held that 38 C.F.R. § 3.109(b) 
authorizes the RO and/or the Board to extend the time limit 
for filing a notice of disagreement  or accepting an untimely 
notice of disagreement.  See Rowell, supra.  However, the 
Court has also pointed out that there is no legal entitlement 
to an extension, and the decision is within VA's sole 
discretion.  Corry v. Derwinski, 3 Vet. App. 231, 235 (1992).  
In this case, the veteran's argument is that he intended to 
appeal the February 1999 rating decision and he states that 
he did complete a form, but that the form was lost, 
misplaced, or otherwise mishandled by his representative.  He 
submitted copies of an email exchange that suggests his 
representative did have an NOD on file dated in February 
1999.  There is no evidence, however, that this NOD was ever 
submitted to the RO within one year.  The responsibility of 
the veteran is to submit an NOD on time, and he did not do 
so, regardless of the alleged action or inaction by his 
representative.  In the absence of good cause shown, the 
Board declines to extend the time limit for the filing of the 
veteran's notice of disagreement.  

Based on the above, there has been no timely appeal of the 
February 1999 rating decision and the Board lacks 
jurisdiction to address the appeal.

II.  New and material evidence

As noted above, entitlement to service connection for 
compensation under the provisions of Title 38, United States 
Code, Section 1151, for loss of vision of the right eye as a 
result of VA lung surgery was denied in a rating decision 
dated in February 1999.  Entitlement to compensation under 
the provisions of Title 38, United States Code, Section 1151 
was denied because there was no evidence that VA medical 
service were the proximate cause of the veteran's right eye 
disability.  Decisions of the RO are final if not appealed.  
38 U.S.C.A. § 7105(c) (West 1991);  38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1999); currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); and may be 
reopened only by the submission of new and material evidence.  
38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
(The regulation defining "new and material evidence" was 
recently amended; this amendment applies only to applications 
to reopen final claims received on or after August 29, 2001.  
The appellant's application was filed prior to August 29, 
2001 and, therefore, the amended version of the regulation 
does not apply.)  

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).  
The newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id

Evidence offered since the claim was denied in February 1999, 
which consists of VA treatment notes, and the veteran's 
testimony at his Central Office hearing is new, in that it 
has not been previously considered.  It is also material.  
The veteran testified that he was told that his eye showed 
signs of surgery.  In addition, a VA treatment note dated in 
November 2001 states that the veteran has suffered form 
unexplained vision loss since 1996 possibly secondary to 
ischemic episode surrounding lung biopsy.  For the purposes 
of reopening the veteran's claim, the Board presumes this 
evidence to be credible.  The veteran's testimony and the 
November 2001 VA treatment note specifically address the 
specified reasons for the earlier denial of entitlement to 
compensation under the provisions of Title 38, United States 
Code, Section 1151, for loss of vision of the right eye as a 
result of VA lung surgery and directly addresses an 
unestablished fact that is necessary for the claim to be 
substantiated.  Accordingly, the Board concludes that the 
appellant has submitted new and material evidence to reopen 
the claim of entitlement to compensation under the provisions 
of Title 38, United States Code, Section 1151, for loss of 
vision of the right eye as a result of VA lung surgery.

II.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United Stats Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In light of the Board's decision above granting reopening of 
the veteran's claim seeking entitlement to compensation under 
the provisions of Title 38, United States Code, Section 1151, 
for loss of vision of the right eye as a result of VA lung 
surgery, there is no need to address whether there has been 
compliance with the VCAA with respect to that particular 
claim.  Given the favorable disposition of the action here, 
which is not prejudicial to the veteran, the Board need not 
assess VA's compliance with the VCAA in the context of this 
jurisdictional issue.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

With respect to the issue of whether a timely NOD was filed, 
the Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the Statement of the Case (SOC) dated in July 2001 
and the Supplemental Statement of the Case (SSOC) dated in 
November 2004 informed him of the type of information and 
evidence necessary to establish that he had appealed the 
rating decision on time.  In addition, by virtue of the SOC 
and SSOC, he was provided with specific information as to why 
his May 31, 2000 NOD was found to be untimely, and of the 
evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's February 2005 letter notified the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, employment records, or records from other Federal 
agencies, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.

Finally, with respect to element (4), the Board notes that 
the RO's February 2005 letter contained a specific request 
that the veteran submit any evidence in support of his claim.  
He was asked to tell VA about any other records that might 
exist to support his claim.  In addition, he was supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) by way of a 
November 2004 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained records from the veteran's representative as well as 
provided the veteran with two personal hearings.  The veteran 
has not indicated that there is additional evidence 
available.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  




ORDER

The veteran did not file a timely appeal as to the February 
1999 rating decision, which denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for loss of vision of 
the right eye as a result of VA lung surgery, and his appeal 
is dismissed for lack of appellate jurisdiction.

New and material evidence having been submitted, the 
previously denied claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for loss of vision of the right eye as a 
result of VA lung surgery, is reopened.  To this extent, the 
appeal is granted.



REMAND

The veteran has stated that he was treated at the VA Medical 
Center (VAMC) in Gainesville, Florida from 1998 to the 
present and that all the records of this treatment have not 
been obtained.  The RO must contact the VAMC in Gainesville 
and obtain all treatment records for the veteran from January 
1998 to the present.  In addition, the RO should obtain 
records from Quality Assurance with respect to the veteran's 
hospitalization and surgery in March and April 1995, where he 
underwent his lung surgery at the VAMC in Milwaukee, 
Wisconsin.  Decisions of the Board must be based on all of 
the evidence that is known to be available.  38 U.S.C.A. 
§ 5103(A) (West 2002).  The duty to assist particularly 
applies to relevant evidence known to be in the possession of 
the Federal Government, such as VA medical records.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Counts v. Brown, 6 Vet. 
App. 473 (1994).  

The Board also finds that a additional examination for the 
veteran's right eye disability is needed.  The RO should seek 
an opinion as to the diagnosis and etiology of the veteran's 
current right eye disability and an opinion as to whether it 
was proximately caused by the March 1995 lung surgery.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that "fulfillment of the statutory duty to assist 
... includes the conduct of a thorough and contemporaneous 
medical examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allay v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Stuntman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).

Because there is additional evidence to be obtained, a remand 
in this case is required for compliance with the duty to 
assist provisions contained in the VCAA.  Accordingly, this 
case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington DC for the following action:

1.  The RO should obtain all treatment 
records for the veteran from the VAMC in 
Gainesville, Florida dated from January 
1998 to the present.  If no records are 
available, the RO should obtain written 
confirmation of that fact

2.  The RO should obtain all records from 
Quality Assurance with respect to the 
veteran's March 1995 lung surgery at the 
VAMC in Milwaukee, Wisconsin.  If no 
records are available, the RO should 
obtain written confirmation of that fact.

3.  Thereafter, the RO should schedule 
the veteran for an examination to 
determine the diagnosis and etiology of 
the veteran's right eye disability.  The 
examiner should review the claims folder 
before the examination.  The examiner 
should specifically review the report of 
the operation in March 1995 and the 
treatment note dated March 30, 1995 that 
indicated the veteran was complaining of 
blurry vision post surgery.  The examiner 
should review the March 31, 1995 
treatment not showing a diagnosis of 
corneal abrasion, and should review the 
same treatment note that indicates the 
veteran may be suffering from macular 
degeneration.  The examiner should review 
the VA treatment note dated in November 
2001 that indicates the veteran's right 
eye disability may be related to an 
ischemic episode during surgery.  Lastly, 
the examiner should specifically review 
the Clinical Description dated July 14, 
1998 with respect to the veteran's 
surgery.  All necessary tests should be 
conducted.  If a right eye disability is 
diagnosed, the examiner is requested to 
offer an opinion as to whether the right 
eye disability was proximately caused by 
the March 1995 lung surgery.  A complete 
rationale for any opinion offered should 
be included.

4.  The RO should then readjudicate the 
veteran's claim, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is further notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	WILLIAM YATES
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


